Title: From James Madison to Albert Gallatin, 10 August 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State, August 10th: ’08.

I am authorised by the President of the United States to ask the favor of you, as I accordingly do, to cause a warrant to be issued for nine hundred & ninety dollars, payable out of the appropriation for the Contingent expenses of Government, in favor of Patrick Ferrell, the holder of the enclosed bills of Robert Williams, Governor of the Mississippi Territory, both dated the 13th. of April last, the one for eight hundred & sixty dollars, and the other for one hundred & thirty dollars.  The said Robert Williams to be shared with the amount on the Books of the Treasury.  I am &c:

James Madison

